IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
In re the Estate of Omar Bygland,         )       No. 80443-0-I
                                          )       consolidated with
D. EDSON CLARK, as co-trustee of          )       No. 80444-8-I,
Omar Bygland Credit Trust; and            )       No. 80740-4-I, and
SUSAN E. (NINA) BYGLAND, as               )       No. 80940-7-I
beneficiary of Omar Bygland Credit        )
Trust,                                    )
                    Appellant,            )
                                          )
              v.                          )
                                          )
KYLIE BYGLAND CRAIG, as                   )
co-trustee of Omar Bygland Credit         )
Trust,                                    )       UNPUBLISHED OPINION
                                          )
                     Respondent.          )
                                          )

       VERELLEN, J. — Following a bench trial, the trial court ordered primary credit

trust beneficiary Susan (Nina) Bygland to pay $75,000 to residual beneficiaries

Kylie Bygland Craig and Brian Bygland. But, consistent with the trust’s terms, the

trustees legitimately authorized every disbursement to Nina.1 And the trustees did

not breach their fiduciary duties when doing so. Because the facts here do not

provide a legal or equitable basis to hold Nina liable, the court erred.

       The trial court ordered the trust to pay costs and attorney fees incurred by

Nina and trustee D. Edson Clark for defending a frivolous counterclaim brought by




       1Because they have the same last name, we refer to Nina, Omar, Kylie,
and Brian Bygland by their first names.
No. 80443-0-I/2


Kylie about a matter unrelated to the trust. But RCW 11.96A.150(1) does not

allow such an award against the trust. Rather, Kylie should be required to pay the

costs and attorney fees of Nina and Clark from defending against her frivolous

counterclaim.

       As to costs and attorney fees on appeal, Clark and Nina prevail on every

consequential issue. We grant their requests for attorney fees under

RCW 11.96A.150(1), payable by Kylie. We deny Kylie’s request for costs and

attorney fees.

       Therefore, we affirm in part, reverse in part, and remand for further

proceedings consistent with this opinion.

                                       FACTS2

       Nina and Omar Bygland married in 1977. Each had been married before

and had adult children from those marriages. In 2000, Omar executed a will that

provided for the creation of a credit trust with Nina as the primary beneficiary,

entitling her to all income from the trust and allowing the trustees to invade the

principle as “necessary for [her] health, maintenance, and support in her

accustomed manner of living.”3 Clark, Nina’s son, and Kylie, Omar’s daughter,

were made cotrustees. Kylie and her brother Brian are residuary beneficiaries of

the credit trust.


       2 All facts are taken from the trial court’s findings of fact, Clerk’s Papers
(CP) at 507-22, except where otherwise noted. We cite to only the unchallenged
findings of fact, which are verities on appeal. In re Washington Builders Ben. Tr.,
173 Wn. App. 34, 65, 293 P.3d 1206 (2013) (citing Robel v. Roundup Corp., 148
Wn.2d 35, 42, 59 P.3d 611 (2002)).
       3   Ex. 12, at 3.



                                            2
No. 80443-0-I/3


       Omar died in June of 2002. Nina was the personal representative for his

estate. Consistent with Omar’s will, the probate funded the testamentary credit

trust with half of Omar’s community property. Kylie and Clark retained Morgan

Stanley to administer the trust and agreed to have Clark’s accounting firm provide

tax services to the trust. They also agreed the trust would pay for half of Nina’s

rent at the apartment where she and Omar had lived for more than a decade.

Nina would pay the other half of her rent from her own assets.

       The trust began paying Nina’s rent in late 2002 or early 2003. In 2004,

Nina began receiving an annual disbursement of $25,000 from another trust, the

Carrico trust, which her brother established. Nina and Clark were trustees of the

Carrico trust. Neither Clark nor Nina told Kylie about the Carrico trust.

       “From late 2004 through early 2016, Kylie did nothing with regard to the

Credit Trust other than to approve [accounting] fees and tax distributions when

requested to do so by Morgan Stanley.”4 However, “[n]o monies were distributed

from the Credit Trust without Kylie’s consent and approval.”5 Kylie received a

monthly statement for the trust account from Morgan Stanley, and it included the

account balance, distributions, and any account activity. Kylie “did little . . . to be

informed about Nina’s expenses,” deferring instead to Clark to “make decisions

and perform the necessary administrative tasks related to the Trust.”6




       4   Clerk’s Papers (CP) at 515 (Finding of Fact (FF) 57).
       5   CP at 515 (FF 56).
       6   CP at 516 (FF 63).



                                            3
No. 80443-0-I/4


       On April 14, 2016, Kylie e-mailed Clark and requested the trust’s tax returns

from 2006 through 2015. After tax season was over, Clark provided her the tax

returns and detailed billing statements of the services his firm provided the trust.

In July of 2017, Kylie told Clark she was rescinding her longstanding authorization

for the trust to pay half of Nina’s rent, and she requested 10 years of Nina’s

financial information from him. Kylie explained she was looking out for herself and

Brian as residuary beneficiaries, asserting that they had “supported Nina to the

tune of approximately $100,000 each” from the trust.7

       In October of 2017, Clark and Nina filed a TEDRA8 petition. They sought to

remove Kylie as a trustee, alleging she breached her fiduciary duties by rescinding

her authorization for Nina’s rent and by refusing to approve payments to Clark’s

accounting firm for its services. Kylie filed counterclaims alleging Clark breached

a variety of his duties as a trustee. She also alleged that Nina and Clark had

damaged her when Omar’s will was probated by misappropriating, improperly

distributing, or concealing assets. The parties engaged in discovery, including

multiple motions disputing the scope of discovery. Between 2002 and the 2019

trial, the trust principal had dropped from approximately $310,000 to approximately

$77,000.

       After a five-day bench trial, the court entered findings of fact and

conclusions of law. The court concluded neither Clark nor Kylie breached any of

their duties, the trust owed Clark’s accounting firm for services provided, Nina


       7   CP at 516 (FF 68, 69).
       8   Trust and Estate Dispute Resolution Act, ch. 11.96A RCW.



                                          4
No. 80443-0-I/5


owed Kylie and Brian a reimbursement of $75,000, one of Kylie’s counterclaims

was frivolous, and the trust would pay Clark and Nina’s costs and attorney fees for

defending against the frivolous counterclaim. The court ordered Nina to pay

$75,000 to Kylie and Brian, the trust to pay $75,889.20 to Clark and Nina for costs

and attorney fees, the trust to pay $7,294.50 to Clark’s accounting firm, and for the

credit trust to be terminated because the awards would drop its value below

$25,000.

      Nina and Clark appeal, and Kylie cross appeals.

                                        ANALYSIS

I. Breach of the Credit Trust

      The court held Nina personally liable for $75,000 as repayment for “funds

the Credit Trust paid to Nina for expenses which were not necessary for her health

and maintenance and which could have been paid for by the Carrico Trust.” 9 Nina

and Clark argue the court erred because a beneficiary cannot be held liable for a

breach of trust and that no Washington case supports doing so. Kylie argues the

court’s equitable powers gave it the authority to hold Nina accountable.

      The trial court did not conclude Nina breached any duty or was part of a

scheme to unjustly enrich herself. And no finding indicates Nina breached a duty

through action or inaction. Every disbursement she received from the trust had

been approved by the trustees. Those disbursements were for expenses

necessary to maintain her accustomed manner of living. Except for a single



      9   Clerk’s Papers (CP) at 525.



                                           5
No. 80443-0-I/6


disbursement in 2004 to subsidize her purchase of a new car, every payment was

to cover half of her rent in the same apartment where she and Omar had lived

before his death. Because there is no mechanism in the trust to allow a claw-back

of payments approved by the trustees and no finding suggests Nina acted

improperly to enrich herself, the trial court erred by concluding Nina’s conduct

required that she pay $75,000 to Kylie and Brian.

          Even if we assume without deciding that a trial court has the equitable

authority to order an innocent beneficiary to reimburse a trust due to unjust

enrichment, the court still erred. To the extent the court concluded Kylie’s

ignorance about the Carrico trust caused Nina to be unjustly enriched, this is

premised upon the court’s interpretation of the trust as imposing a duty on both

trustees to consider all of Nina’s assets before making distributions and a duty on

Clark to inform Kylie about the Carrico trust income. The trust did not impose such

duties.

          We review a court’s interpretation of a testamentary device de novo as a

matter of law.10 We interpret the device to uphold the testator’s intent.11 Although

the testator’s intent is a question of fact,12 it “‘must be derived from the terms of the




          10
         In re Estate of Wright, 147 Wn. App. 674, 680, 196 P.3d 1075 (2008)
(citing Woodward v. Gramlow, 123 Wn. App. 522, 526, 95 P.3d 1244 (2004)).
          11
           Matter of Estate of Bergau, 103 Wn.2d 431, 435, 693 P.2d 703 (1985)
(citing In re Estate of Riemcke, 80 Wn.2d 722, 728, 497 P.2d 1319 (1972)).
          12
           Eisenbach v. Schneider, 140 Wn. App. 641, 651, 166 P.3d 858 (2007)
(citing In re Estate of Soesbe, 58 Wn.2d 634, 636, 364 P.2d 507 (1961)).



                                            6
No. 80443-0-I/7


instrument—construing all the provisions together.’”13 Thus, we consider the

device as a whole, giving effect to every part.14 The device’s provisions should be

understood from the testator’s perspective because the “testator is presumed to be

familiar with the ‘surrounding circumstances’ that could affect the will's

construction.”15 Extrinsic evidence should be used to interpret or construe the

device only if, read in its entirety, the testator’s intent is ambiguous.16 It “may not

be considered ‘for the purpose of proving intention as an independent fact, or of

importing into the will an intention not expressed therein.’”17

       The critical subsections of the trust are 3.1 and 11.4. Section 3 provides for

the creation of the credit trust. Subsection 3.1 specifies how distributions should

be made:

       The Trustee shall distribute all of the net income from the trust to or
       for the benefit of my wife in convenient installments and shall
       distribute to or use for my wife’s benefit such portion of the trust
       principal as the Trustee determines necessary for my wife’s health,
       maintenance, and support in her accustomed manner of living. In
       making distributions, it is my desire that my wife continue to live in
       her accustomed standard within the limitations of the funds available,




       13Templeton v. Peoples Nat. Bank of Wash., 106 Wn.2d 304, 309, 722
P.2d 63 (1986) (quoting Old Nat’l Bank & Union Trust Co. v. Hughes, 16 Wn.2d
584, 587, 134 P.2d 63 (1943)).
       14
        Wright, 147 Wn. App. at 681 (citing In re Estate of Price, 73 Wn. App.
745, 754, 871 P.2d 1079 (1994)).
       15   Price, 73 Wn. App. at 754 (quoting Bergau, 103 Wn.2d at 436).
       16   Id. (citing Bergau, 103 Wn.2d at 436).
       17 In re Estate of Curry, 98 Wn. App. 107, 113, 988 P.2d 505 (1999)
(internal quotation marks omitted) (quoting In re Estate of Patton, 6 Wn. App. 464,
467-68, 494 P.2d 238 (1972)).



                                           7
No. 80443-0-I/8


       therefore, I desire that the Trustee resolve in my wife’s favor any
       uncertainty concerning distributions from trust principal.[18]

The first sentence of subsection 3.1 can be broken into two mandates to the

trustees. The parties do not dispute that the first requires distribution of all net

income from the trust to Nina. The parties dispute the meaning of the second

mandate about invading the trust’s principal.

       The dispute centers on the meaning of “such portion of the trust principal as

the Trustee determines necessary.” The trial court concluded that “‘necessary’

modifies the nature of the expense.”19 Kylie rejects that interpretation and instead

interprets “necessary” as obliging the trustees to consider whether an expense

“was necessary in light of Nina’s other assets.”20 Both interpretations conflict with

the structure and grammar of subsection 3.1.

       “Necessary” is part of a prepositional phrase—“as the Trustee determines

necessary”—that modifies the clause’s direct object, the complex noun phrase

“such portion of the trust principal.” In other words, the trustees must disburse

whatever portion of the trust principal is necessary for Nina’s health, maintenance,

and support in her accustomed manner of living. The size of the necessary

portion is “as the Trustee determines,”21 meaning it could be as small as zero

dollars if the trustees were certain no amount was necessary. One of the limits on

this discretion is the second sentence of subsection 3.1, where Omar states his


       18   Ex. 12, at 3 (emphasis added).
       19   CP at 511 (FF 21).
       20   Resp’t’s Br. at 28.
       21   Ex. 12, at 3.



                                             8
No. 80443-0-I/9


“desire that the Trustee resolve in my wife’s favor any uncertainty concerning

distributions from trust principal.”22

       The trial court misreads the sentence’s structure by severing “necessary”

from its prepositional phrase, “as the trustee determines necessary.” And Kylie’s

interpretation is unavailing because nothing suggests the word “necessary” should

be read in conjunction with a phrase, “within the limitations of the funds available,”

in a separate sentence on a separate topic. Thus, as a matter of plain English,

subsection 3.1 reflects Omar’s unambiguous intention to give the trustees

discretion to decide to what extent the trust principal should be invaded for Nina’s

health, maintenance, and accustomed standard of living. This interpretation aligns

with the discretion given to the trustees in subsection 11.4.

       Subsection 11.4 provides for the trustees’ consideration of other resources

when making distributions. Kylie contends subsection 11.4 required the trustees

to “consider Nina’s other resources before invading the Credit Trust’s principal.”23

       In its entirety, subsection 11.4 provides:

       The Trustee, in exercising the discretion granted in making payments
       hereunder, may take into consideration the reasonable use of all
       resources which may then be known by the Trustee to be available
       to or for the use of the respective beneficiary; provided, however, to
       the extent that a Trustee has an obligation to support a beneficiary,
       the Trustee shall take into account all such resources including the
       beneficiary’s parents’ or Guardian’s ability to support such
       beneficiary. The Trustee, in the Trustee’s discretion, may request
       and rely upon a signed statement from such beneficiary or the
       beneficiary’s parent or Guardian, satisfactory to the Trustee, as to
       such resources and may, in the Trustee’s discretion, suspend


       22   Ex. 12, at 3.
       23   Kylie Resp’t’s Br. at 29 (citing CP at 509, FF 5).



                                             9
No. 80443-0-I/10


       benefits hereunder for such beneficiary during any period in which a
       requested statement is not furnished.[24]

It has three parts: a general rule, an exception, and an enforcement mechanism.

       The first independent clause states the general rule, providing the trustees

discretion to consider a beneficiary’s resources before making a payment.25 The

trustees “may” consider the beneficiary’s resources that “may” be known by the

trustee.26 The clause contains no words of command to the trustees. Generally,

Clark and Kylie had the option of inquiring into Nina’s resources and the discretion

to consider them.

       The exception mandates that a trustee consider “all such resources”

available to support the beneficiary, but it applies only “to the extent that a Trustee

has an obligation to support a beneficiary.”27 Kylie argues Clark had an obligation

to support Nina as a trustee and as her son. This interpretation is not convincing.

If the exception applied to the trustees because of their position, then the general

rule preceding it would be meaningless, and trust devices are interpreted to give

effect to every provision.28 And Kylie provides no other authority to explain why

Clark had a legal obligation to support his mother. Omar knew when he created

the trust that Nina was an adult in her late 70s with her own individual assets, that



       24   Ex. 12, at 10 (emphasis added).
       25 See Strenge v. Clarke, 89 Wn.2d 23, 28, 569 P.2d 60 (1977) (in statutes,
“the word ‘may’ conveys the idea of choice or discretion”) (citing State ex rel. Beck
v. Carter, 2 Wn. App. 974, 977, 471 P.2d 127 (1970)).
       26   Ex. 12, at 10.
       27   Ex. 12, at 10.
       28   Wright, 147 Wn. App. at 681 (citing Price, 73 Wn. App. at 754).



                                           10
No. 80443-0-I/11


neither Kylie nor Clark was her guardian, and that neither trustee had an obligation

to support her. The unambiguous language of the trust reveals Omar did not

intend to mandate that the trustees consider Nina’s assets before making

distributions to her.29

       Read in its entirety, Omar clearly intended to provide the trustees

considerable discretion to decide how much of the trust’s principal should be used

for Nina’s benefit. The discretionary nature of these determinations also makes

sense because section 3.1 mandates distribution of all net trust income to Nina. If

the trustees determined the trust’s net income was enough to provide for Nina’s

needs, then they could then determine no portion of the trust principal was

necessary for her benefit. The trust’s terms demonstrate Omar’s intent to accord

broad discretion to the trustees when making distributions from the trust principal.

The trustees had no duty to consider Nina’s assets and income before making a

distribution, and the trust did not impose a duty on Clark to inform Kylie in her

capacity as a cotrustee about Nina’s assets and income. Because the court




       29 See Price, 73 Wn. App. at 754 (testator’s intent is determined from
language of the device itself as understood by the testator’s knowledge when
creating it) (citing Bergau, 103 Wn.2d at 435, 436). Nina and Clark challenge
finding of fact 5, which states “Omar’s intent would have been that [Clark] consider
Nina’s [distributions from the Carrico trust] in making distributions of his trust.” CP
at 509. Because the trial court relied upon extrinsic evidence to determine Omar’s
intent when the trust was unambiguous, the finding should not have been entered.
See Curry, 98 Wn. App. at 113 (“[E]xtrinsic evidence may not be considered ‘for
the purpose of proving intention as an independent fact, or of importing into the will
an intention not expressed therein.’”) (internal quotation marks omitted) (quoting
Patton, 6 Wn. App. at 467-68). We decline to review it for substantial evidence.



                                          11
No. 80443-0-I/12


erroneously concluded Nina had been unjustly enriched, it erred by ordering her to

pay $75,000.30

         In her cross appeal, Kylie contends Clark should be responsible for any

repayment because he breached his fiduciary duties of good faith, loyalty, and

impartiality owed to her as a beneficiary. She appears to argue that Clark

breached the duties of good faith and loyalty by not informing her about the

Carrico trust and by not limiting distributions from the credit trust principal based

upon the Carrico trust’s existence. She appears to argue Clark breached his duty

of impartiality by authorizing distributions from the credit trust’s principal while

serving as a trustee to the credit trust and as a trustee-beneficiary of the Carrico

trust.

         Whether a trustee breached their fiduciary duties is a mixed question of law

and fact where the trial court’s findings of fact are reviewed for substantial

evidence and its conclusions of law are reviewed de novo.31 Because it is


         30
          Nina and Clark assign error to findings of fact 32 and 84. Findings of fact
32 and 84 are about the size and operation of the Carrico trust. We decline to
review them because neither Nina nor Clark had a duty to disclose her income
from it, so those aspects of the Carrico trust are, at best, collateral to the issues
before us. See McLeod v. Keith, 69 Wn.2d 201, 203-04, 417 P.2d 861 (1966)
(when sufficient evidence supports “the material and decisive findings” that
support the judgment, “the presence of unsupported and immaterial findings is of
no consequence”) (citing Simms v. Ervin, 46 Wn.2d 417, 282 P.2d 291 (1955);
Aura v. Markle, 105 Wash. 654, 178 P. 814 (1919)); State v. Coleman, 6 Wn. App.
2d 507, 516, 431 P.3d 514 (2018) (reliance on an immaterial finding of fact is not
prejudicial even if the finding was erroneous or unsupported) (citing Cowiche
Canyon Conservancy v. Bosley, 118 Wn.2d 801, 808, 828 P.2d 549 (1992)).
         31
          See In re Estate of Jones, 152 Wn.2d 1, 8-9, 93 P.3d 147 (2004)
(explaining the standard of review to analyze a trial court’s removal of a trustee for
breach) (citing cases); Washington Builders, 173 Wn. App. at 63 (explaining the
standard of review to analyze a trial court’s determination that a trustee breached).



                                           12
No. 80443-0-I/13


undisputed that Clark had fiduciary duties of good faith, care, loyalty, and integrity,

the question is whether the trial court’s findings supported its conclusion that Clark

did not breach those duties.

       A trustee’s duty of good faith includes a duty to inform.32 Kylie argues the

trust imposed a duty on Clark to inform her and Brian about the Carrico trust and

Nina’s income from it. As discussed, the terms of the trust did not impose an

independent duty to disclose on Clark. The question is whether he breached a

common law duty to inform.

       Every trustee must inform beneficiaries “fully of all facts which would aid

them in protecting their interests.”33 But this duty is not so broad. In Allard v.

Pacific National Bank, our Supreme Court discussed the scope of the duty to

inform.34 It explained that beneficiaries “must know of what the trust property

consists and how it is being managed.”35 Typically, “periodic statements are

sufficient to satisfy a trustee’s duty to beneficiaries of transactions affecting the

trust property.”36 In Allard, the trustee breached because it sold a trust’s sole

asset without informing the beneficiaries.37




        Allard v. Pac. Nat’l Bank, 99 Wn.2d 394, 404, 663 P.2d 104 (1983) (citing
       32

Esmieu v. Schrag, 88 Wn.2d 490, 498, 563 P.2d 203 (1977)).
       33   Id. (citing Esmieu, 88 Wn.2d at 498).
       34   99 Wn.2d 394, 404-05, 663 P.2d 104 (1983).
       35   Id. at 404 (citing G. Bogert, Trusts and Trustees § 961 (2d ed. 1962)).
       36   Id.
       37   Id. at 396.



                                           13
No. 80443-0-I/14


       Here, unlike Allard, the undisclosed information—Nina’s income from other

sources—do not relate to assets of the credit trust. The fortunes of the Carrico

trust would, at most, indirectly affect the credit trust, similar to Nina’s retirement

and pension benefits. Because the Carrico trust and Nina’s income from it were

entirely separate from the credit trust’s assets, Clark’s duty to inform did not

extend to them.

       Kylie argues Clark breached his duties of loyalty and impartiality by

deciding to invade the credit trust’s principal while serving as a trustee-beneficiary

of the Carrico trust and as a trustee of the credit trust. A trustee must administer

the trust in the interest of the beneficiaries.38 “The trustee must exclude from

consideration not only his own advantage or profit, but also that of third parties in

dealing with trust properties and in all other matters connected with the

administration of the trust estate.”39 It is undisputed Clark owed this duty to Kylie,

Brian, and Nina.

       Kylie contends Clark, by invading the credit trust principal, acted adversely

to herself and Brian as residuary beneficiaries in order to favor Nina as the primary

beneficiary and himself as a residuary beneficiary of the Carrico trust. Nina

argues the record is insufficient to reverse the trial court’s conclusion that Clark did

not breach his fiduciary duties by approving distributions to pay half of Nina’s




       38
       Washington Builders, 173 Wn. App. at 63 (quoting Tucker v. Brown, 20
Wn.2d 740, 768, 150 P.2d 604 (1944)).
       39   Tucker, 20 Wn.2d at 768.



                                           14
No. 80443-0-I/15


rent.40 As the plaintiff below and now cross appellant on this issue, Kylie has the

burden of demonstrating the trial court’s findings of fact are unsupported by

substantial evidence.41 And the absence of a finding on a material issue is

assumed to be a negative finding entered against the party with the burden of

proof at trial.42 Because Kylie declined to challenge any of the trial court’s findings

of fact, the question is whether the existing findings support the trial court’s

conclusion that Clark did not breach.

       Finding of Fact 95 states “[n]o evidence was offered or admitted regarding

the terms of the Howard Carrico Trust other than testimony that there were limits

on the ability of the trustees to distribute money from that trust.”43 Finding of Fact

96 states that Clark’s unrebutted testimony was “that the Carrico Trust always

distributed more money to Nina than the [credit] Trust.”44 Findings of Fact 75 and

76 show that Nina’s personal liquid assets were depleted by over half between

2002 and September of 2018. And Finding of Fact 56 states “[n]o monies were


       40   No party addresses the trial court’s contradictory conclusion of law that
both Kylie and Clark did not breach their fiduciary duties by authorizing
disbursements to pay half of Nina’s rent and breached by “invading the principal
the first time.” CP at 526. But, as discussed, the trust did not impose such a duty
to consider Nina’s assets before invading the trust principal, and the court erred by
concluding they breached their fiduciary duties by doing so.
       41Pham v. Corbett, 187 Wn. App. 816, 825, 351 P.3d 214 (2015) (citing
Green v. Normandy Park Riviera Section Comm. Club, Inc., 137 Wn. App. 665,
689, 151 P.3d 1038 (2007)).
       42
        Mitchell v. Straith, 40 Wn. App. 405, 412, 698 P.2d 609 (1985) (citing
Goldberg v. Sanglier, 96 Wn.2d 874, 880, 639 P.2d 1347 (1982); In re Eggers, 30
Wn. App. 867, 873, 638 P.2d 1267 (1982)).
       43   CP at 520.
       44   Id.



                                           15
No. 80443-0-I/16


distributed from the Credit Trust without Kylie’s consent and approval.”45 These

findings support the trial court’s conclusion that Clark did not breach his duty of

loyalty by favoring himself or Nina, even if the potential for a conflict existed. The

absence of findings consistent with a breach of the duty of loyalty is deemed a

negative finding imputed against Kylie and supporting the conclusion that no such

evidence existed.46 Because Kylie has the burden on appeal of demonstrating

that the trial court’s findings of fact do not support its legal conclusions and she

has not done so, she fails to demonstrate that the trial court erred.

       Kylie contends remand is required because the trial court relied upon In re

Sackman’s Estate47 to enter erroneous conclusions of law. The court relied upon

Sackman’s Estate to conclude Kylie could not sue Clark because, as cotrustees,

they “were one entity under the law with regard to all decisions relating to the

Credit Trust.”48 Even if incorrect, remand is not required. Because the effect of

this conclusion appears to have been the court’s decision to decline to enter a

judgment against Clark, and judgment should not have entered against Clark

regardless, no prejudice resulted from this alleged error. Remand is not

required.49




       45   CP at 515.
       46
        Mitchell, 40 Wn. App. at 412 (citing Goldberg, 96 Wn.2d at 880; Eggers,
30 Wn. App. at 873).
       47   34 Wn.2d 864, 210 P.2d 682 (1949).
       48   CP at 524 (Conclusion of Law (CL) 11).
       49 See In re Marriage of Morris, 176 Wn. App. 893, 903, 309 P.3d 767
(2013) (“‘It is well established that errors in civil cases are rarely grounds for relief


                                           16
No. 80443-0-I/17


II. Attorney Fees From Trial

       Clark and Nina argue that their costs and attorney fees incurred in

defending against Kylie’s frivolous counterclaim should not have been assessed

against the trust. Kylie made several counterclaims, one of which alleged Clark

and Nina mishandled the probate of Omar’s estate.50 The trial court awarded

Clark and Nina costs and attorney fees for defending against that counterclaim

only. The court concluded this counterclaim was “frivolous” because it “did not

have a legal or factual basis.”51 The court awarded $75,889.20 to Clark and Nina

to be paid for by the trust, but Kylie would be liable for any amounts above the

trust’s dwindling assets.

       We review an award of costs and attorney fees from a trust dispute for abuse

of discretion.52 A trial court abuses its discretion when its decision rests upon

untenable grounds or was made for untenable reasons.53 RCW 11.96A.150(1)

allows a trial court to assess an award of costs and attorney fees against “the assets

of the estate or trust involved in the proceedings.”




without a showing of prejudice to the losing party.’”) (quoting Saleemi v. Doctor’s
Assocs., Inc., 176 Wn.2d 368, 380, 292 P.2d 108 (2013)).
       50Kylie also raised counterclaims alleging Clark breached his fiduciary
duties. The court did not award costs or fees for defending against those claims.
       51   CP at 521, 525 (FF 102, CL 19).
       52  In re Estate of Evans, 181 Wn. App. 436, 451, 326 P.3d 755 (2014)
(citing In re Estate of Black, 153 Wn.2d 152, 173, 102 P.3d 796 (2004) (Black II)).
       53   Id. (citing Dix v. ICT Grp., Inc., 160 Wn.2d 826, 833, 161 P.3d 1016
(2007)).



                                           17
No. 80443-0-I/18


        Nina and Clark argue the “touchstone” for evaluating an award of costs and

attorney fees in a TEDRA action is whether Kylie’s litigation substantially

benefitted the trust.54 But as this court explained in In re Estate of Evans, the

attorney fee provision in TEDRA was amended in 2007, so “the continuing vitality

of the substantial benefit requirement is questionable.”55 Since its amendment,

RCW 11.96A.150 gives the trial court discretion to consider factors that “may but

need not include whether the litigation benefits the estate or trust involved.” 56

Thus, the more apt question when deciding to award attorney fees from a trust is

whether “both sides advance[d] reasonable, good faith arguments in support of

their respective positions” regarding the trust.57

        A claim is frivolous when it cannot be supported by any rational argument

based in law or fact.58 Kylie has not appealed the trial court’s conclusion that her

claim was frivolous or its decision to award fees. Because a frivolous claim is, by

definition, unreasonable and, here, was unrelated to the trust, the trial court lacked

a tenable basis in law or fact to order the trust to pay Clark and Nina’s attorney

fees.




        54
        Clark Appellant’s Br. at 36 (quoting In re Estate of Black, 116 Wn. App.
476, 490, 66 P.3d 670 (2003) (Black I)); Nina Appellant’s Br. at 31 (quoting Black I,
116 Wn. App. at 490).
        55   181 Wn. App. 436, 452, 326 P.3d 755 (2014)
        56   Id. at 451-52 (quoting LAWS OF 2007, ch. 475 § 5).
        57
         Id. at 452 (citing Black I, 116 Wn. App. at 491); see RCW 11.96A.150(1)
(court has discretion to award fees from a trust “involved in the proceedings”).
        58See Goldmark v. McKenna, 172 Wn.2d 568, 582, 259 P.3d 1095 (2011)
(explaining when an appeal is frivolous for purposes of RCW 4.84.185).



                                            18
No. 80443-0-I/19


       Clark and Nina contend Kylie should be liable for their costs and attorney

fees. The trial court concluded that an award of costs and attorney fees was

warranted only under RCW 11.96A.150, and that decision has not been appealed.

But because the trust should not be responsible for the costs Clark and Nina

incurred from defending against Kylie’s frivolous claim, the question is whether

that statute still allows for an award of costs and attorney fees to Clark and Nina.

RCW 11.96A.150(1) also allows for costs and fees to be paid by a “party to the

proceedings” or by “any nonprobate asset that is the subject of the proceedings.”

Because there is no nonprobate asset at issue here, the statute allows for an

award of costs and fees from only a “party to the proceedings.” And because the

decision to award costs and fees to Clark and Nina has not been appealed, Kylie,

the only remaining party to the proceedings who brought the frivolous

counterclaim, should pay Clark and Nina’s costs and attorney fees incurred in

defending against her frivolous claim, pursuant to RCW 11.96A.150(1).

III. Trust Termination

       The trial court ordered the trust liquidated because the award of costs and

attorney fees from it would lower the trust’s value below $25,000. The trust

contains a “small trust termination” provision that lets the trustees liquidate and

terminate the trust if its market value is $25,000 or less.59 The trial court

concluded the trust would have a value below $25,000 after trial because it

contained approximately $77,000 in assets at the time of trial, and the award of



       59   Ex. 12, at 10.



                                          19
No. 80443-0-I/20


costs and attorney fees was nearly that much. Because the trust will no longer be

responsible for Clark and Nina’s attorney fees and costs, it appears it will contain

more than $25,000. We reverse the portion of the order liquidating and

terminating the trust, subject to any changed circumstances before the court on

remand.

IV. Attorney Fees on Appeal

       The parties each request their costs and attorney fees on appeal pursuant

to RAP 18.1 and RCW 11.96A.150. RAP 18.1 authorizes an award of costs and

attorney fees where authorized by law. RCW 11.96A.150(1) authorizes an award

of costs and attorney fees from an appeal. RCW 11.96A.150(1) also gives this

court the discretion to “consider any and all factors that it deems to be relevant

and appropriate.” Because Clark and Nina prevail on every issue of consequence

and their appeal benefitted the trust, we grant their requests for costs and attorney

fees to be determined by a commissioner of this court upon compliance with

RAP 18.1. Because Kylie does not prevail on any issue of consequence, including

her cross appeal, we deny her request.

       RCW 11.96A.150(1) authorizes payment of an award of costs by any party

to the proceeding, the trust’s assets, or a nonprobate asset that is the subject of

the proceedings. Under these circumstances, Kylie is liable for Clark and Nina’s

costs and reasonable attorney fees from appeal.

       The legal conclusion and related order holding Nina liable are reversed.

The order holding the trust liable for Nina and Clark’s attorney fees and costs from

defending against Kylie’s frivolous counterclaim is reversed. The conclusion that



                                         20
No. 80443-0-I/21


Clark did not breach his duties is affirmed. On remand, the trial court must enter a

judgment and orders requiring that Kylie pay Nina and Clark’s attorney fees from

defending against the frivolous counterclaim and must vacate any inconsistent

judgments. Therefore, we reverse in part, affirm in part, and remand for

proceedings and entry of judgment and orders consistent with this opinion.




WE CONCUR:




                                         21